DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 4/5/2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/5/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irie (JP Publication 2016-009099) in view of Kiuchi (JP Publication 2005-108529).
Irie discloses a vehicle comprising: a sensor outside of the vehicle for detecting a state of dirt on the lens of the sensor, a washing liquid discharge part provided with a washing liquid discharge nozzle for discharging a washing liquid to the lens when the sensor detects dirt and the controller tells the nozzle to discharge the washing liquid (Claim 1 and Paragraphs 0043-0046), as recited in claims 1 and 2 of the present invention.  Irie also discloses that the lens is on the surface of a cover glass mounted on outside of vehicles (Claim 1), as recited in claim 8 of the present invention.  Irie teaches that the washing apparatus includes a heater for heating the washing liquid to prevent it from reaching a freezing temperature and allowing the washing to continuously occur (Paragraphs 0028-0030), as recited in claims 3 and 4 of the present invention. 
Irie fails to disclose that the washing liquid is generated from a fuel cell.
Kiuchi discloses a fuel cell system comprising a fuel cell body that produces water, which is supplied to a window washer fluid tank (Claim 1 and Paragraph 0007), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that a fuel cell could be used to produce additional washing liquid to the washing liquid tank of Irie because Kiuchi teaches that this would provide constant washing liquid without having to manually refill the tank.
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose that the water produced by the fuel cell is discharged through a pipe to the sensor using a compressed gas that is fed into the fuel cell with a compressor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722